Exhibit 10.1


GP Strategies Corporation 2018


Amended Long-Term Incentive Program (LTIP)


Overview


The Compensation Committee of the Board of Directors of GP Strategies
Corporation (the “Company”) adopted this Long-Term Incentive Plan (“LTIP”) on
April 20, 2018 and it was amended by the Board of Directors on January 10, 2020.
This LTIP supersedes all prior long-term incentive programs.


The Company will make any grants under this LTIP pursuant to the GP Strategies
Corporation 2011 Stock Incentive Plan, as the Company may amend it from time to
time (the “Plan”). The Company may amend, supplement or terminate this LTIP at
any time by action of the Board of Directors or the Compensation Committee of
the Board of Directors.


Overall Objectives


The Company is adopting this LTIP to (1) align the interests of our executives
with those of our stockholders by rewarding the achievement of goals that
reflect the delivery of value to our stockholders and (2) assist in the
attraction and retention of talent critical to the Company’s success as a
component in a package of total compensation that is competitive in the
marketplace.


Eligible Employees


The Chief Executive Officer, President, any Executive Vice President, Senior
Vice Presidents selected by the Compensation Committee or any other person that
the Compensation Committee decides to include in this LTIP.


Target Awards


The target level of equity compensation for each participant is determined by
multiplying the participant’s base annual salary by a number. The Company
intends to make annual grants of restricted stock units to LTIP participants in
the following amounts:


Level
Amount
 
 
Chief Executive Officer
1.3 x Base Annual Salary
 
 
President
1.1 x Base Annual Salary
 
 
Executive Vice President
0.8 x Base Annual Salary
 
 
Selected Senior Vice Presidents
0.6 x Base Annual Salary
 
 



The Compensation Committee will decide a target award level for any other
participants it decides to add.


Performance Measure


All RSUs granted under the LTIP will have performance based vesting.


The RSUs will vest based on percentage compound annual growth rate (“CAGR”) in
“Equity Value per Share” (as defined below) over a three year measurement
period.


“Equity Value Per Share” means Adjusted EBITDA times the Multiplier, minus Total
Debt plus Cash, divided by basic shares outstanding on the measurement date.


“EBITDA” means net income as reported by the Company plus interest, taxes,
depreciation, and amortization.


“Adjusted EBITDA” means EBITDA plus non‐cash stock compensation expense, and an
adjustment determined by the Committee to capture a full 12 months of EBITDA of
acquired businesses during the measurement period, and other adjustments to
EBITDA for other non‐recurring or non‐cash items as it determines appropriate.


“Multiplier” means the number determined by the Compensation Committee at the
time it makes a grant under this LTIP.




1

--------------------------------------------------------------------------------




The Company will calculate the foregoing using amounts stated in the Company’s
audited financial statements for the relevant periods prepared in accordance
with U.S. GAAP.


Performance Objectives for Vesting


At the time of granting an award under this LTIP, the Compensation Committee
will establish the level of achievement on the performance measure at which 10%,
25%, 50%, 75%, 100% and 125% of the participants’ Target Award will vest.


Vesting on Change in Control of the Company


To the extent not already vested or previously forfeited, if a Change in Control
(other than a Change in Control that is a Sale of the Company) occurs, such
percentage of the participant’s Target Award (and corresponding RSUs) will
become vested and nonforfeitable on the date of the Change in Control based on
achievement of the pro rata portion of the Performance Measures relating to the
portion of the Performance Period completed as of the date of the Change in
Control (or as otherwise required under the terms of the Plan). The term “Change
in Control” shall have the meaning set forth in the Plan. To the extent not
already vested or previously forfeited, if a Sale of the Company occurs, 100% of
the participant’s Target Award (and corresponding RSUs) will become vested and
nonforfeitable upon the Sale of the Company.


“Sale of the Company” means any transaction that constitutes a Change in Control
under clauses (ii) or (iii) of the definition of Change in Control in the Plan.


Administration


Except for the section entitled “Vesting on Change in Control of the Company”
this LTIP is intended to conform in all respects with, and is subject to all
applicable provisions of, the Plan. Any other inconsistencies between this LTIP
and the Plan shall be resolved in accordance with the terms of the Plan. In the
event of any ambiguity in this LTIP or any matters as to which this LTIP is
silent, the Plan shall govern.












2